884 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Andre BROWN, Plaintiff-Appellant,v.Robert FRY, doctor, Edward Murray, R.A. Young, Edward C.Morris, S.K. Young, Doctor Smith, Superintendentof Wise Correctional Unit, Defendants-Appellees.
No. 89-6537.
United States Court of Appeals, Fourth Circuit.
Submitted May 11, 1989.Decided Aug. 29, 1989.

Larry Andre Brown, appellant pro se.
Edward Meade Macon, MCGuire, Woods, Battle & Boothe, for appellee Robert Fry.
Eric Karl Gould Fiske, Office of the Attorney General of Virginia, for appellees R.A. Young, Edward C. Morris, S.K. Young, Doctor Smith, and Superintendent of Wise Correctional Unit.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Larry Andre Brown appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Fry, C/A No. 88-161-B (W.D.Va. Feb. 2, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.